Citation Nr: 1102914	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation higher than 
50 percent for service-connected posttraumatic stress disorder 
(PTSD), from November 15, 2002, to July 11, 2006.

2.  Entitlement to an effective date earlier than July 12, 2006, 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 1964 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD and assigned an initial disability 
rating of 30 percent, effective from November 15, 2002, the date 
of the Veteran's claim.  

In May 2005, the Veteran filed a notice of disagreement (NOD) 
wherein he indicated he wanted a 70 percent rating, with a TDIU. 

In an April 2006 rating decision, the RO increased the disability 
rating for PTSD to 50 percent, effective from November 15, 2002. 

In his May 2006 substantive appeal, on VA Form 9, the Veteran 
again indicated that he wanted an increased evaluation from 50 
percent to 70 percent for his PTSD, as well as a TDIU.  

In an August 2006 rating decision, the Veteran was granted an 
increased evaluation of 70 percent for PTSD, effective from July 
12, 2006, the date of a VA PTSD examination.  The RO also granted 
a TDIU rating, effective from July 12, 2006.  

The Veteran continued his appeal, seeking an effective date of 
November 15, 2002, for the assignment of the 70 percent rating 
and the grant of his TDIU.  See letter from the Veteran dated 
August 24, 2006.  

In October 2008, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.  

The Board denied the Veteran's claims in a January 2009 decision, 
and the Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In June 2010, the Veteran's attorney and the VA General Counsel 
submitted a Joint Motion for Remand (Joint Motion) requesting 
that the Board's January 2009 decision be vacated and remanded 
tothe Board for readjudication.  In a June 2010 Order, the Court 
granted the motion and remanded the case to the Board.   

The Board notes that, in a Statement in Support of Claim 
submitted by the Veteran's former representative and received by 
the Board in March 2009, the representative argued that a 70 
percent disability evaluation for PTSD and a TDIU should be 
awarded effective November 15, 2002, or, alternatively, a 100 
percent disability evaluation should be awarded the Veteran 
effective November 15, 2002.  

In light of the statement submitted by the Veteran's former 
representative and the disposition herein, the Board finds that 
the issue on appeal involving PTSD is more appropriately 
characterized as entitlement to a an initial disability 
evaluation higher than 50 percent for service-connected PTSD, 
from November 15, 2002 to July 11, 2006.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The Veteran's claim seeking service connection for PTSD was 
received on November 15, 2002. 

2.  Entitlement to service connection for PTSD was established 
effective November 15, 2002, in an April 2005 rating decision.  

3.  Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the disability picture associated with his service-
connected PTSD more closely approximated total occupational and 
social impairment such that a 100 percent schedular rating under 
Diagnostic Code 9411 was warranted for the period from November 
15, 2002, to July 11, 2006.     

4.  Entitlement to a TDIU was established effective July 12, 
2006, in an August 2006 rating decision.  

5.  Because the Veteran's only service-connected disability, 
PTSD, is assigned a 100 percent disability from November 15, 
2002, to July 11, 2006, the issue of entitlement to TDIU earlier 
than July 12, 2006, is now moot.     


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the schedular 
criteria for an evaluation of 100 percent for the Veteran's 
service-connected PTSD have been approximated for the period from 
November 15, 2002, to July 11, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010). 

2.  Because there remain no allegations of errors of fact or law 
for appellate consideration, the Veteran's claim of entitlement 
to an effective date earlier than July 12, 2006, for the 
assignment of a TDIU is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In light of the full grant of benefits sought with respect to the 
Veteran's increased rating claim for PTSD for the period from 
November 15, 2002, to July 11, 2006, and the dismissal of the 
Veteran's claim for an earlier effective date for a TDIU as moot, 
it is clear that no further notification or assistance is 
necessary to develop facts pertinent to these claims.  

II.  Higher Evaluation for PTSD from November 15, 2002, to July 
11, 2006

The Veteran seeks entitlement to an initial evaluation higher 
than 50 percent for his service-connected PTSD from November 15, 
2002, to July 11, 2006.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the Veteran's 
condition. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of 
service connection, all the evidence submitted in support of the 
Veteran's claim is to be considered.  An appeal from the initial 
assignment of a disability rating, such as in this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, supra.

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 for PTSD from November 15, 2002, to July 11, 2006.  
Psychiatric disabilities are rated under the General Rating 
Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  

However, a 70 percent rating is warranted when there is evidence 
of occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  
  
After careful review of the record, the Board resolves reasonable 
doubt in the Veteran's favor and finds that the disability 
picture associated with his service-connected PTSD more closely 
approximated total occupational and social impairment such that a 
100 percent was warranted for the period from November 15, 2002, 
to July 11, 2006, for the reasons explained below.  

At the outset, the Board notes that the record shows a 
psychiatric history, which includes diagnoses of major depressive 
disorder, panic disorder with agoraphobia, and cognitive disorder 
not otherwise specified (NOS).  The disability determination and 
transmittal form from the Social Security Administration (SSA) 
also notes primary and secondary diagnoses of affective disorder 
and anxiety related disorder/functional nonpsychotic disorder, 
respectively.  The Court has held that when a claimant has both 
service-connected and non-service-connected disabilities, the 
Board must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such effects to 
the service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998).  Because the effects of each 
psychiatric disability are not readily distinguishable, the Board 
has considered all of the Veteran's psychiatric symptoms and 
diagnoses in reaching its decision regarding entitlement to an 
increased rating. 

Upon review, the Board notes that the evidentiary record does not 
show that the Veteran suffers from any of the symptomatology 
contemplated in the schedular criteria for a higher disability 
rating for his service-connected PTSD.  He did not demonstrate 
spatial disorientation or disorientation of time or place, 
neglect of personal appearance and hygiene, or an inability to 
perform activities of daily living, persistent delusions or 
hallucinations, or memory loss of names of close relatives, his 
own occupation, and his own name at any time relevant to the 
period at issue.  He also has no history of hospitalization 
related to psychiatric symptomatology.  See, e.g., December 2003 
VA PTSD examination report.  

In addition, the evidence clearly shows that the Veteran has 
significant difficulty in establishing and maintaining effective 
relationships, which is contemplated in the schedular criteria 
for his currently assigned 50 percent disability evaluation for 
PTSD.  However, he does not appear to have an outright inability 
to establish and maintain effective relationships.  For example, 
a November 2002 VA treatment record includes a reference to the 
Veteran's "stable marital/living situation."  Also, while it is 
noted in a February 2003 VA treatment record that the Veteran's 
wife reported that she had been thinking of divorcing him, it is 
later noted, in a July 2003 treatment record, that she had left 
briefly but had returned, and she and the Veteran had 
"processed" their feelings with one another.  The record shows 
that she and the Veteran remained married and living together.  
Further, the Veteran described his relationship with his children 
as "strained" at the December 2003 VA PTSD examination, but 
there is no indication that he has no contact with his children 
at all or that he is unable to maintain a relationship with them 
to some degree.  Indeed, he even reported in November 2002 that 
he maintains contact with his children.      

Nonetheless, the evidentiary record does show that the Veteran 
was frequently anxious or depressed at mental health evaluations, 
or demonstrated suicidal ideation during the period.  

Indeed, VA mental health providers have frequently noted that the 
Veteran was anxious and/or depressed at psychiatric evaluations.  
See e.g., VA treatment records dated July 10, 2003, and April 11, 
2005.  It is also noted that a readjustment counseling therapist 
from the Vet Center, J.S., wrote in a March 2005 letter that the 
Veteran's anxiety and depression were paralyzing, and often 
prevented him from leaving his home.   

In particular regard to suicidal ideation, the Board notes that, 
in a November 2002 VA treatment record, it is written that the 
Veteran no longer had suicidal ideation or kept his gun in the 
house.  However, he later told a VA staff psychiatrist in 
February 2003 that had occasional suicidal ideation, with no 
active plan.  He also reported, in July 2003, that he had 
previously contemplated suicide after his wife left him but the 
thoughts had receded.  Further, the Veteran's wife competently 
reported that he was "becoming suicidal" in a February 2003 
letter and her account, which is consistent with other evidence 
of record, is deemed credible.       

The Board also notes that, while there is no evidence of 
persistent danger of hurting self or others, the evidentiary 
record does indicate that the Veteran exhibited impaired impulse 
control manifested by unprovoked irritability with periods of 
violence during the period.  For example, in November 2002, he 
was noted to be experiencing problems with irritability, as well 
as depression, sleep disturbance and memory impairment.  Also, at 
a February 2003 mental health evaluation, the Veteran was noted 
to have been very verbally abusive to the "psa" (L.M.) prior to 
seeing his psychiatrist.  See VA mental health clinic note dated 
February 10, 2003.  Additionally, J.H., D.O. wrote, in a July 
2002 letter, that the Veteran demonstrated mood swings with 
occasional violent tendencies for which he was "being titrated 
on medication".  It is further noted that the Veteran reportedly 
took his anger out on objects and punched holes in things, 
although he denied violence toward people, in November 2002.  
Moreover, it is noted that the Veteran had a history of violence 
toward his wife in the early years of their marriage.  See VA 
mental health clinic note dated February 24, 2003.  

The Board additionally notes, while it is unclear whether there 
is gross impairment of thought processes or communication 
associated with the Veteran's PTSD, he is shown to have some 
cognitive impairment related to his psychiatric disability.  At 
the July 10, 2003, mental health evaluation, he appeared quite 
withdrawn and answered questions slowly.  He was noted to have 
mild to moderate cognitive impairment at that time.  Also, in 
July 2003, the Veteran was noted to have demonstrated "obvious 
slowing of thought processes."   

Furthermore, although it does not appear that the Veteran 
typically demonstrated grossly inappropriate behavior as a result 
of his PTSD during the period, he once demonstrated behavior that 
was described by a mental health professional as 
"inappropriate."  Specifically, in February 2003, his 
psychiatrist wrote that the Veteran was "very agitated" and was 
"behaving inappropriately", presumably due to psychiatric 
symptomatology.  

He was also noted to be hypervigilant, manifested by keeping his 
back to the door, attending to all of the exits of a room, having 
a startle reaction to rain and thunder, and "jump[ing]" or 
"fl[ying] off the handle" when approached from behind, at the 
December 2003 VA PTSD examination.  This evidence suggests that 
he may have performed obsessional rituals that interfered with 
routine activities.        

In particular regard to occupational impairment and difficulty in 
adapting to stressful circumstances in a work or work-like 
setting, the Board notes that, in November 2002, the Veteran 
reported an unstable work history and it was noted that his 
psychiatric symptoms, namely, depression, irritability, sleep 
disturbance, and memory impairment, were affecting his 
employment.  See the November 14, 2002, VA mental health 
consultation report.  Also, in a March 2005 letter, a 
readjustment counseling psychotherapist (A.D., L.S.W.) at the Vet 
Center wrote that, due to the Veteran's severe depression and 
anxiety, he could not possibly work and would be devastated by 
the stress of a work environment.   In a subsequent March 2008 
letter, he reiterated the foregoing and added that the Veteran's 
chronic condition had not changed since September 2002 and he 
remained unemployable.  Because the psychotherapist is a 
competent mental health professional and the Veteran has received 
treatment from the Vet Center for his PTSD, the Board affords the 
letters significant probative value.  

It is also noted that SSA has found the Veteran unemployable from 
April 2002 due to psychiatric disability.  While SSA records are 
not controlling for VA determinations, the Board finds the SSA 
determination probative in evaluating the level of occupational 
impairment due to service-connected psychiatric disability.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  

Thus, upon consideration of the foregoing evidence, the Board 
notes that the Veteran appears to demonstrate more of the 
symptomatology associated with the schedular criteria for a 70 
percent rating, than the 100 percent rating, for PTSD during the 
period at issue.  The Board also notes that the Veteran has 
typically argued that his service-connected PTSD more closely 
approximates the criteria for a 70 percent disability rating.  
However, as discussed above, there is credible and probative 
evidence indicating that the Veteran has total occupational 
impairment as a result of his service-connected PTSD, which 
indicates a 100 percent schedular rating.  The Veteran has also 
repeatedly stated that he is unable to work as a result of the 
severity of his service-connected psychiatric disability.      

Therefore, for the foregoing reasons, the Board concludes that 
evidence for and against the assignment of a 100 percent 
evaluation for PTSD is at least in approximate balance and 
resolves reasonable doubt in favor of the Veteran in finding that 
his psychiatric disability picture has more closely approximated 
total occupational and social impairment for the entire rating 
period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

II.  Effective date earlier than July 12, 2006, for TDIU

For reasons explained above, the Board has resolved doubt in the 
Veteran's favor and determined that he is entitled to a 100 
percent disability evaluation for his only service-connected 
disability, PTSD, from November 15, 2002, to July 11, 2006. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  As a result of the decision above, 
the Veteran is in receipt of a 100 percent evaluation for PTSD 
for the portion of the appeal period prior to July 12, 2006, 
which renders the effective-date claim moot.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration.  See 38 C.F.R. § 3.341.  Accordingly, the appeal 
must be dismissed.


ORDER

Entitlement to an initial disability evaluation of 100 percent 
for service-connected PTSD, from November 15, 2002, to July 11, 
2006, is granted, subject to the laws and regulations governing 
the payment of monetary awards.

Entitlement to an effective date earlier than July 12, 2006, for 
the assignment of a TDIU is dismissed.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


